IN THE SUPREME COURT OF THE STATE OF DELAWARE

GARY PIERCE,                               §
                                           §   No. 441, 2015
       Defendant Below-                    §
       Appellant,                          §
                                           §
       v.                                  §   Court Below—Superior Court
                                           §   of the State of Delaware,
STATE OF DELAWARE,                         §   in and for New Castle County
                                           §   Cr. ID 0407019516
       Plaintiff Below-                    §
       Appellee.                           §

                            Submitted: October 8, 20151
                             Decided: November 23, 2015

Before HOLLAND, VALIHURA, and VAUGHN, Justices

                                       ORDER

       This 23rd day of November 2015, the Court has carefully considered the

appellant Gary Pierce’s opening brief, the State’s motion to affirm, and the record

on appeal. We find it manifest that the judgment below should be affirmed on the

basis of the Superior Court=s well-reasoned decision dated August 5, 2015. The

Superior Court did not err in denying Pierce’s motion to amend his fourth motion

for postconviction relief, which the Superior Court previously had dismissed on

May 12, 2015. Pierce’s fourth postconviction motion was procedurally barred by

Superior Court Criminal Rule 61(i)(1), (i)(2), and (i)(3). Pierce failed to overcome

1
  On November 19, 2015, the appellant filed a motion to amend his opening brief and a motion
for appointment of counsel. Both of these belated motions are denied for lack of good cause
shown.
those procedural hurdles by pleading with particularity either that: (i) new evidence

exists creating a strong inference that he is actually innocent; or (ii) a new,

retroactively applicable rule of constitutional law renders his conviction invalid.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                       BY THE COURT:



                                       /s/ Karen L. Valihura
                                              Justice




                                          2